Title: From Thomas Jefferson to John Lenthall, 21 October 1806
From: Jefferson, Thomas
To: Lenthall, John


                        
                            Sir
                            
                            Washington Oct. 21. 06.
                        
                        The sky lights in the Dome of the Representatives chamber were a part of the plan as settled & communicated
                            to mr Latrobe. that the preparation for them has not been made, & the building now to be stopped for them, has been
                            wrong. to correct that wrong now they must be immediately prepared; and that the building may be delayed as short a time
                            as possible, as many hands as possible should be employed in preparing them. Accept my salutations & best wishes
                        
                            Th: Jefferson
                            
                        
                    